              Case 1:18-cv-03176-CCB Document 40 Filed 06/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 In re: COLONY CAPITAL                                   Civil Action No. I : 18-cv-03176-CCB
 STOCKHOLDER-DERIVATIVE
                                                         NOTICE OF
                                                         VOLUNTARY DISMISSAL



         Pursuant   to Fed. R. Civ. P. 41, Co-Lead Plaintiffs Mark Gowland and Brian Barry
("Plaintiffs"), by and through Plaintiffs' undersigned counsel, hereby give notice that the above-

captioned action is voluntarily dismissed, without prejudice against the Defendants.

         Voluntary dismissal is appropriate under Fed. R. Civ. P. al(a)(l) given that Defendants

have not answered the Complaint nor filed a motion for summary judgment.

         Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because

neither Plaintiffs nor Plaintiffs' counsel have received        or will   receive any compensation

whatsoever for this dismissal except that Counsel for the parties have conferred and agreed that all

parties shall bear their own costs of this litigation.

Dated: June 10, 2020




                                                    lsl J.ohn B. Is.bister
                                                 John B. Isbister (Fed. Bar No. 00639)
                                                j isbister@tydingslaw. com
                                                 Jaime W. Luse (Fed. Bar No. 27394)
                                                jluse@tydingslaw.com
                                                 TyIn.Ics & RoseNnERG LLP
                                                 One East Pratt Street, Suite 901
                                                 Baltimore, Maryland 21202

                                                F: (al0) 727-s460




#3545230v.1
              Case 1:18-cv-03176-CCB Document 40 Filed 06/10/20 Page 2 of 2



                                           Thomas J. McKenna
                                           Gregory M. Egleston
                                           GAINEY McKENNA & EGLESTON
                                           501 Fifth Avenue, 19th Floor
                                           New York, New York 10017
                                           Telephone : (212) 983 - I 3 00
                                           Fax: (212) 983-0383
                                           Email : tjJ,ncke{rna@ gmg:l aw. cpm
                                           Email : gp.glestQn@ gpp-lax. ppm


                                           Interim Co Lead Counselfor Plaintiff
                                           Mark Gowland

                                             lsl Nikoletta S. Mendrinis
                                           William H. Murphy III (Fed. Bar No. 30126)
                                           has san. murphy@murphyfal con. com
                                           Nikoletta S. Mendrinos (Fed. Bar No. 18961)
                                           nikol etta. mendrino s @murphyfal con. com
                                           MURPHY, Fer,coN & Munrny P.A.
                                           One South Street, 30th Floor
                                           Baltimore, Maryland 21202
                                           T: (410) s39-6s00
                                           F: (410) s39-6see

                                           THE ROSNN LAW FIRM, P.A.
                                           Phillip Kim
                                           275 Madison Avenue,34th Floor
                                           New York, New York 10016
                                           Telephone : (212) 686- 1 060
                                           Facsirnile : (212) 202-3827
                                           Hmai I : pkim@rosenlegal. com

                                           Interim Co Lead Counsel.for Plainti.ff
                                           Brian Barry


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this   10th day   of June,2020,I caused copies of this Notice

of Voluntary Dismissal to be served by CM/ECF on all registered users who have entered their

appearance in this case.




                                             ls/ John B. Isbister
                                           John B. Isbister



#3545230v.l
